OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08448 Pioneer Emerging Markets Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: February 28, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Emerging Markets Fund Schedule of Investments 2/28/15 (unaudited) Shares Value PREFERRED STOCK - 0.0%+ Energy - 0.0%+ Integrated Oil & Gas - 0.0%+ Petroleo Brasileiro SA $ TOTAL PREFERRED STOCK (Cost $15,997) $ COMMON STOCKS - 98.7% Energy - 7.1% Oil & Gas Equipment & Services - 4.7% TMK OAO (G.D.R.) $ Oil & Gas Refining & Marketing - 2.4% KenolKobil, Ltd. Group $ Total Energy $ Materials - 13.5% Fertilizers & Agricultural Chemicals - 8.0% PhosAgro OAO (G.D.R.) $ Metal & Glass Containers - 0.5% Nampak, Ltd. $ Diversified Metals & Mining - 5.0% MMG, Ltd. * $ Total Materials $ Capital Goods - 12.4% Construction & Engineering - 6.6% Astaldi S.p.A. $ Industrial Machinery - 5.8% China Conch Venture Holdings, Ltd. * $ Total Capital Goods $ Transportation - 7.8% Airlines - 2.6% Air Arabia PJSC $ Highways & Railtracks - 5.2% OHL Mexico SAB de CV * $ Total Transportation $ Automobiles & Components - 5.0% Auto Parts & Equipment - 5.0% Tupy SA $ Total Automobiles & Components $ Consumer Durables & Apparel - 6.1% Leisure Products - 6.1% Goodbaby International Holdings, Ltd. $ Total Consumer Durables & Apparel $ Consumer Services - 0.0% Casinos & Gaming - 0.0% NagaCorp, Ltd. $ Total Consumer Services $ Food, Beverage & Tobacco - 4.7% Packaged Foods & Meats - 4.7% Flour Mills of Nigeria Plc $ Marfrig Global Foods SA * $ Total Food, Beverage & Tobacco $ Pharmaceuticals, Biotechnology & Life Sciences - 1.4% Pharmaceuticals - 1.4% Hikma Pharmaceuticals Plc $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 14.2% Diversified Banks - 14.2% China Construction Bank Corp. $ Credicorp, Ltd. ICICI Bank, Ltd. Industrial & Commercial Bank of China, Ltd. Mega Financial Holding Co., Ltd. Philippine National Bank * TBC Bank JSC (G.D.R.) * United Bank for Africa Plc $ Total Banks $ Diversified Financials - 1.0% Consumer Finance - 0.0%+ Credito Real SAB de CV SOFOM ER $ Investment Banking & Brokerage - 1.0% Haitong International Securities Group, Ltd. $ Total Diversified Financials $ Real Estate - 2.2% Real Estate Development - 2.2% Emaar Properties PJSC $ Total Real Estate $ Software & Services - 7.7% Internet Software & Services - 1.7% ChinaCache International Holdings, Ltd. (A.D.R.) * $ IT Consulting & Other Services - 6.0% China ITS Holdings Co., Ltd. $ Total Software & Services $ Technology Hardware & Equipment - 0.0%+ Electronic Manufacturing Services - 0.0%+ Hon Hai Precision Industry Co., Ltd. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 4.9% Semiconductor Equipment - 4.9% Wonik IPS Co., Ltd. * $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 5.7% Wireless Telecommunication Services - 5.7% Global Telecom Holding SAE (G.D.R.) * $ Total Telecommunication Services $ Utilities - 5.0% Renewable Electricity - 5.0% Huaneng Renewables Corp., Ltd. * $ Total Utilities $ TOTAL COMMON STOCKS (Cost $187,366,511) $ Principal Amount ($) CORPORATE BONDS - 0.2% Household & Personal Products - 0.2% Personal Products - 0.2% BRL Hypermarcas SA,, 11.3%, 10/15/18 (c) $ BRL Hypermarcas SA,, 3.0%, 10/15/15 (c) $ Total Household & Personal Products $ TOTAL CORPORATE BONDS (Cost $567,972) $ EQUITY LINKED NOTES - 2.0% Retailing - 0.7% Apparel Retail - 0.7% Fawaz Abdulaziz Alhokair & Co. $ Total Retailing $ Health Care Equipment & Services - 1.3% Health Care Facilities - 1.3% Al Mouwasat Medical Services $ Total Health Care Equipment & Services $ TOTAL EQUITY LINKED NOTES (Cost $2,230,484) $ Shares RIGHT / WARRANT - 0.0%+ Household & Personal Products - 0.0%+ Personal Products - 0.0%+ Hypermarcas SA,, 10/15/15 (c) $ - TOTAL RIGHT / WARRANT (Cost $0) $ - TOTAL INVESTMENT IN SECURITIES - 100.9% (Cost $190,180,964) (a) (b) $ OTHER ASSETS & LIABILITIES - (0.9)% $ TOTAL NET ASSETS - 100.0% $ + Amount rounds to less than 0.1%. * Non-income producing security. (A.D.R.) American Depositary Receipts. (G.D.R.) Global Depositary Receipts. (a) At February 28, 2015, the net unrealized depreciation on investments based on cost for federal income tax purposes of $190,180,964 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Distributions of investments by country of issue (excluding temporary cash investments) as a percentage of total investment in securities, is as follows: China % Russia Brazil Italy Egypt Philippines Mexico South Korea Hong Kong Republic of Georgia United Arab Emirates Kenya Saudi Arabia Bermuda United Kingdom Nigeria Other (individually less than 1.0%) % (c) Security is valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers).See Notes to Financial Statements — Note 1A. NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: BRL Brazilian Real Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of February 28, 2015, in valuing the Funds's investments: Level 1 Level 2 Level 3 Total Preferred Stock $ $
